

113 S2080 RS: National Fish Habitat Conservation Act
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 424113th CONGRESS2d SessionS. 2080[Report No. 113–192]IN THE SENATE OF THE UNITED STATESMarch 5, 2014Mr. Cardin (for himself, Mr. Crapo, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo conserve fish and aquatic communities in the United States through partnerships that foster fish
			 habitat conservation, improve the quality of life for the people of the
			 United States, enhance fish and wildlife-dependent recreation, and for
			 other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  National Fish Habitat Conservation Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purpose.Sec. 3. Definitions.Sec. 4. National Fish Habitat Board.Sec. 5. Fish habitat partnerships.Sec. 6. Fish habitat conservation projects.Sec. 7. National Fish Habitat Conservation Partnership Program.Sec. 8. Technical and scientific assistance.Sec. 9. Conservation of fish habitat on Federal land.Sec. 10. Coordination with States and Indian tribes.Sec. 11. Accountability and reporting.Sec. 12. Effect of Act.Sec. 13. Nonapplicability of Federal Advisory Committee Act.Sec. 14. Funding.2.Findings; purpose(a)FindingsCongress finds that—(1)healthy populations of fish depend on the conservation, protection, restoration, and enhancement of
			 fish habitats in the United States;(2)fish habitats (including wetlands, streams, rivers, lakes, estuaries, and coastal and marine
			 habitats) perform numerous valuable environmental functions that sustain
			 environmental, social, and cultural values, including recycling nutrients,
			 purifying water, attenuating floods, augmenting and maintaining stream
			 flows, recharging ground water, acting as primary producers in the food
			 chain, and providing essential and significant habitat for plants, fish,
			 wildlife, and other dependent species;(3)the extensive and diverse fish habitat resources of the United States are of enormous significance
			 to the economy of the United States, providing—(A)recreation for 60,000,000 anglers;(B)more than 828,000 jobs and approximately $115,000,000,000 in economic impact each year relating to
			 recreational fishing; and(C)approximately 575,000 jobs and an additional $36,000,000,000 in economic impact each year relating
			 to commercial fishing;(4)at least 40 percent of all threatened species and endangered species in the United States are
			 directly dependent on fish habitats;(5)certain fish species are considered to be ecological indicators of fish habitat quality, such that
			 the presence of those species reflects high-quality habitat for fish
			 species;(6)loss and degradation of fish habitat, riparian habitat, water quality, and water volume caused by
			 activities such as alteration of watercourses, stream blockages, water
			 withdrawals and diversions, erosion, pollution, sedimentation, and
			 destruction or modification of wetlands have—(A)caused significant declines in fish populations throughout the United States, especially declines
			 in native fish populations; and(B)resulted in economic losses to the United States;(7)(A)providing for the conservation and sustainability of fish populations has not been fully realized,
			 despite federally funded fish and wildlife restoration programs and other
			 activities intended to conserve fish habitat; and(B)conservation and sustainability may be significantly advanced through a renewed commitment and
			 sustained, cooperative efforts that are complementary to existing fish and
			 wildlife restoration programs and clean water programs;(8)the National Fish Habitat Action Plan provides a framework for maintaining and restoring fish
			 habitats to perpetuate populations of fish species;(9)the United States can achieve significant progress toward providing fish habitats for the
			 conservation and restoration of fish species through a voluntary,
			 nonregulatory incentive program that is based on technical and financial
			 assistance provided by the Federal Government;(10)the creation of partnerships between local citizens, Indian tribes, Alaska Native organizations,
			 corporations, nongovernmental organizations, and Federal, State, and
			 tribal agencies is critical to the success of activities to restore fish
			 habitats;(11)the Federal Government has numerous land and water management agencies that are critical to the
			 implementation of the National Fish Habitat Action Plan, including—(A)the United States Fish and Wildlife Service;(B)the Bureau of Land Management;(C)the National Park Service;(D)the Bureau of Reclamation;(E)the Bureau of Indian Affairs;(F)the National Marine Fisheries Service;(G)the Forest Service;(H)the Natural Resources Conservation Service; and(I)the Environmental Protection Agency;(12)the United States Fish and Wildlife Service, the Forest Service, the Bureau of Land Management, and
			 the National Marine Fisheries Service each play a vital role in—(A)the protection, restoration, and enhancement of the fish communities and fish habitats in the
			 United States; and(B)the development, operation, and long-term success of fish habitat partnerships and project
			 implementation;(13)the United States Geological Survey, the United States Fish and Wildlife Service, and the National
			 Marine Fisheries Service each play a vital role in scientific evaluation,
			 data collection, and mapping for fishery resources in the United States;(14)the State and Territorial fish and wildlife agencies play a vital role in—(A)the protection, restoration, and enhancement of the fish communities and fish habitats in their
			 respective States and territories; and(B)the development, operation, and long-term success of fish habitat partnerships and project
			 implementation; and(15)many of the programs for conservation on private farmland, ranchland, and forestland that are
			 carried out by the Secretary of Agriculture, including the Natural
			 Resources Conservation Service and the State and Private Forestry programs
			 of the Forest Service, are able to significantly contribute to the
			 implementation of the National Fish Habitat Action Plan through the
			 engagement of private landowners.(b)PurposeThe purpose of this Act is to encourage partnerships among public agencies and other interested
			 parties consistent with the mission and goals of the National Fish Habitat
			 Action Plan—(1)to promote intact and healthy fish habitats;(2)to improve the quality and quantity of fish habitats and overall health of fish species;(3)to increase the quality and quantity of fish habitats that support a broad natural diversity of
			 fish and other aquatic species;(4)to improve fish habitats in a manner that leads to improvement of the annual economic output from
			 recreational, subsistence, and commercial fishing;(5)to enhance fish and wildlife-dependent recreation;(6)to coordinate and facilitate activities carried out by Federal departments and agencies under the
			 leadership of—(A)the Director of the United States Fish and Wildlife Service;(B)the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration;
			 and(C)the Director of the United States Geological Survey; and(7)to achieve other purposes in accordance with the mission and goals of the National Fish Habitat
			 Action Plan.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public
			 Works of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Assistant AdministratorThe term Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric
			 Administration.(3)BoardThe term Board means the National Fish Habitat Board established by section 4(a)(1).(4)Conservation; conserve; manage; managementThe terms conservation, conserve, manage, and management mean to maintain, sustain, and, where practicable, restore and enhance, using methods and
			 procedures associated with modern scientific resource programs (including
			 protection, research, census, law enforcement, habitat management,
			 propagation, live trapping and transplantation, and the regulated
			 harvesting of fish)—(A)a healthy population of fish;(B)a habitat required to sustain fish and fish populations; or(C)a habitat required to sustain fish productivity.(5)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.(6)Fish(A)In generalThe term fish means any freshwater, diadromous, estuarine, or marine finfish or shellfish.(B)InclusionsThe term fish includes the egg, spawn, spat, larval, and other juvenile stages of an organism described in
			 subparagraph (A).(7)Fish and wildlife-dependent recreationThe term fish and wildlife-dependent recreation means a use involving hunting, fishing, wildlife observation and photography, or conservation
			 education and interpretation.(8)Fish habitat(A)In generalThe term fish habitat means an area on which fish depend to carry out the  life processes of the fish, including an area
			 used by
			 the  fish for spawning, incubation, nursery, rearing, growth to maturity,
			 food supply, or migration.(B)InclusionsThe term fish habitat may include—(i)an area immediately adjacent to an aquatic environment, if the immediately adjacent
			 area—(I)contributes to the quality and quantity of water sources; or(II)provides public access for the use of fishery resources; and(ii)an area inhabited by saltwater and brackish fish,  including an offshore artificial marine reef in
			 the Gulf of Mexico.(9)Fish habitat conservation project(A)In generalThe term fish habitat conservation project means a project that—(i)is submitted to the Board by a Partnership and approved by the Secretary under section 6; and(ii)provides for the conservation or management of	a fish habitat.(B)InclusionsThe term fish habitat conservation project includes—(i)the provision of technical assistance to a State, Indian tribe, or local community by the National
			 Fish Habitat Conservation Partnership Program or any other agency to
			 facilitate the development of strategies and priorities for the
			 conservation of fish habitats; or(ii)the voluntary obtaining of a real property interest in land or water, by a State, local government,
			 or other non-Federal entity, including water rights, in accordance with
			 terms and conditions that ensure that the real property will be
			 administered for the long-term conservation of—(I)the land or water; and(II)the fish dependent on the land or water.(10)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(11)National Fish Habitat Action PlanThe term National Fish Habitat Action Plan means the National Fish Habitat Action Plan dated April 24, 2006, and any subsequent revisions or
			 amendments to that plan.(12)PartnershipThe term Partnership means an entity designated by the Board as a Fish Habitat Conservation Partnership pursuant to
			 section 5(a).(13)Real property interestThe term real property interest means an ownership interest in—(A)land;(B)water (including water rights); or(C)a building or object that is permanently affixed to land.(14)SecretaryThe term Secretary means the Secretary of the Interior.(15)StateThe term State means—(A)each of the several States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)the Virgin Islands; and(F)any
			 other territory or possession of the United States.(16)State agencyThe term State agency means—(A)the fish and wildlife agency of a State;(B)any department or division of a department or agency of a State that manages in the public trust
			 the inland or marine fishery resources or sustains the habitat for those
			 fishery resources of the State pursuant to State law or the constitution
			 of the State; or(C)the fish and wildlife agency of the Commonwealth of Puerto Rico, Guam, the Virgin Islands, or any
			 other territory or possession of the United States.4.National Fish Habitat Board(a)Establishment(1)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are—(A)to promote, oversee, and coordinate the implementation of this Act and the National Fish Habitat
			 Action Plan;(B)to establish national goals and priorities for fish habitat conservation;(C)to approve Partnerships; and(D)to review and make recommendations regarding fish habitat conservation projects.(2)MembershipThe Board shall be composed of 28 members, of whom—(A)1 shall be the Director;(B)1 shall be the Assistant Administrator;(C)1 shall be the Chief of the Natural Resources Conservation Service;(D)1 shall be the Chief of the Forest Service;(E)1 shall be the Assistant Administrator for Water of the Environmental Protection Agency;(F)1 shall be the President of the Association of Fish and Wildlife Agencies;(G)1 shall be the Secretary of the Board of Directors of the National Fish and Wildlife Foundation
			 appointed pursuant to section 3(g)(2)(B) of the National Fish and Wildlife
			 Foundation Establishment Act (16 U.S.C. 3702(g)(2)(B));(H)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional
			 association of fish and wildlife agencies from each of the Northeast,
			 Southeast, Midwest, and Western regions of the United States;(I)1 shall be a representative of the Commonwealth of Puerto Rico, Guam, the Virgin Islands, or any
			 other territory or possession of the United States;(J)1 shall be a representative of the American Fisheries Society;(K)2 shall be representatives of Indian tribes, of whom—(i)1 shall represent Indian tribes from the State of Alaska; and(ii)1 shall represent Indian tribes from the other States;(L)1 shall be a representative of the Regional Fishery Management Councils established under section
			 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852);(M)1 shall be a representative of the Marine Fisheries Commissions, which is composed of—(i)the Atlantic States Marine Fisheries Commission;(ii)the Gulf States Marine Fisheries Commission; and(iii)the Pacific States Marine Fisheries Commission;(N)1 shall be a representative of the Sportfishing and Boating Partnership Council; and(O)10 shall be representatives selected from each of the following groups:(i)The recreational sportfishing industry.(ii)The commercial fishing industry.(iii)Marine recreational anglers.(iv)Freshwater recreational anglers.(v)Terrestrial resource conservation organizations.(vi)Aquatic resource conservation organizations.(vii)The livestock and poultry production industry.(viii)The land development industry.(ix)The row crop industry.(x)Natural resource commodity interests, such as petroleum or mineral extraction.(3)CompensationA member of the Board shall serve without compensation.(4)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at
			 rates authorized for an employee of an agency under subchapter I of
			 chapter 57 of title 5, United States Code, while away from the home or
			 regular place of business of the member in the performance of the duties
			 of the Board.(b)Appointment and terms(1)In generalExcept as otherwise provided in this subsection, a member of the Board described in any of
			 subparagraphs (H) through (O) of subsection (a)(2) shall serve for a
			 term of 3 years.(2)Initial board membership(A)In generalNot later than 180 days after the date of enactment of this Act, the representatives of the board
			 established by the National Fish Habitat Action Plan shall appoint the
			 initial members of the Board described in subparagraphs (H), (I), (J),
			 (L), (M), (N), and (O) of subsection (a)(2).(B)Tribal representativesNot later than 180 days after the enactment of this Act, the Secretary shall provide to the board
			 established by the National Fish Habitat Action Plan a recommendation of
			 not less than 4 tribal representatives, from which that board shall
			 appoint 2 representatives pursuant to subparagraph (K) of subsection
			 (a)(2).(3)Transitional termsOf the members described in subsection (a)(2)(O) initially appointed to the
			 Board—(A)4 shall be appointed for a term of 1 year;(B)4 shall be appointed for a term of 2 years; and(C)3 shall be appointed for a term of 3 years.(4)Vacancies(A)In generalA vacancy of a member of the Board described in subparagraphs (H), (I), (J), (L), (M), (N), and (O)
			 of subsection (a)(2) shall be filled by an appointment made by the
			 remaining members of the Board.(B)Tribal representativesFollowing a vacancy of a member of the Board described in subparagraph (K) of subsection (a)(2),
			 the Secretary shall recommend to the Board a list of not less than 4
			 tribal representatives, from which the remaining members of the Board
			 shall appoint a representative to fill the vacancy.(5)Continuation of serviceAn individual whose term of service as a member of the Board expires may
			 continue to serve on the Board until a successor is appointed.(6)RemovalIf a member of the Board described in any of subparagraphs (H) through (O) of subsection
			 (a)(2) misses 3 consecutive regularly scheduled Board meetings, the
			 members of the Board may—(A)vote to remove that member; and(B)appoint another individual in accordance with paragraph (4).(c)Chairperson(1)In generalThe Board shall elect a member of the Board to serve as Chairperson of the Board.(2)TermThe Chairperson of the Board shall serve for a term of 3 years.(d)Meetings(1)In generalThe Board shall meet—(A)at the call of the Chairperson; but(B)not less frequently than twice each calendar year.(2)Public accessAll meetings of the Board shall be open to the public.(e)Procedures(1)In generalThe Board shall establish procedures to carry out the business of the Board, including—(A)a requirement that a quorum of the members of the Board be present to transact business;(B)a requirement that no recommendations may be adopted by the Board, except by the vote of 2/3 of all
			 members;(C)procedures for establishing national goals and priorities for fish habitat conservation for the
			 purposes of this Act;(D)procedures for designating Partnerships under section 5; and(E)procedures for reviewing, evaluating, and making recommendations regarding fish habitat
			 conservation projects.(2)QuorumA majority of the members of the Board shall constitute a quorum.5.Fish habitat partnerships(a)Authority To  approveThe Board may approve and designate Fish Habitat Partnerships in accordance
			 with this section.(b)PurposesThe purposes of a Partnership shall be—(1)to coordinate the implementation of the National Fish Habitat Action Plan at a regional level;(2)to identify strategic priorities for fish habitat conservation;(3)to recommend to the Board fish habitat conservation projects that address a strategic priority of
			 the Board; and(4)to develop and carry out fish habitat conservation projects.(c)ApplicationsAn entity seeking to be designated as a Partnership shall submit to the Board an
			 application at such time, in such manner, and containing such information
			 as the Board may reasonably require.(d)ApprovalThe Board may approve an application for a Partnership submitted under subsection (c) if
			 the Board determines that the applicant—(1)identifies representatives to provide support and technical assistance to the Partnership from a
			 diverse group of public and private partners, which may include Federal,
			 State, or local governments, nonprofit entities, Indian tribes, and
			 private individuals, that are focused on conservation of fish habitats to
			 achieve results across jurisdictional boundaries on public and private
			 land;(2)is organized to promote the health of important fish habitats and distinct geographical areas,
			 important fish species, or system types, including reservoirs, natural
			 lakes, coastal and marine environments, and estuaries;(3)identifies strategic fish and fish habitat priorities for the Partnership area in the form of
			 geographical focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;(4)is able to address issues and priorities on a nationally significant scale;(5)includes a governance structure that—(A)reflects the range of all partners; and(B)promotes joint strategic planning and decisionmaking by the applicant;(6)demonstrates completion of, or significant progress toward the development of, a strategic plan to
			 address the decline in fish populations, rather than simply treating
			 symptoms in accordance with the National Fish Habitat Action Plan; and(7)promotes collaboration in developing a strategic vision and implementation program that is
			 scientifically sound and achievable.6.Fish habitat conservation projects(a)Submission to BoardNot later than March 31 of each calendar year, each Partnership shall submit
			 to the Board a list of fish habitat conservation projects recommended by
			 the Partnership for annual funding under this Act.(b)Recommendations by BoardNot later than July 1 of each calendar year, the Board shall submit to
			 the Secretary a description, including estimated costs, of each fish
			 habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this Act, in order of priority, for the following
			 fiscal year.(c)ConsiderationsThe Board shall select each fish habitat conservation project to be recommended to
			 the Secretary under subsection (b)—(1)based on a recommendation of the Partnership that is, or will be, participating actively in
			 carrying out the fish habitat conservation project; and(2)after taking into consideration—(A)the extent to which the fish habitat conservation project fulfills a purpose of this Act or a goal
			 of the National Fish Habitat Action Plan;(B)the extent to which the fish habitat conservation project addresses the national priorities
			 established by the Board;(C)the availability of sufficient non-Federal funds to match Federal contributions for the fish
			 habitat conservation project, as required by subsection (e);(D)the extent to which the fish habitat conservation project—(i)increases recreational fishing opportunities for the public;(ii)will be carried out through a cooperative agreement among Federal, State, and local governments,
			 Indian tribes, and private entities;(iii)increases public access to land or water for fish and wildlife-dependent recreational
			 opportunities;(iv)advances the conservation of fish and wildlife species that have been identified by the States as
			 species in greatest need of conservation;(v)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et
		seq.), other relevant Federal law, and State
			 wildlife action plans; and(vi)promotes strong and healthy fish habitats such that desired biological communities are able to
			 persist and adapt; and(E)the substantiality of the character and design of the fish habitat conservation project.(d)Limitations(1)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board
			 under subsection (b) or provided financial assistance under this Act
			 unless the fish habitat conservation project includes an evaluation plan
			 designed—(A)to appropriately assess the biological, ecological, or other results of the habitat protection,
			 restoration, or enhancement activities carried out using the assistance;(B)to reflect appropriate changes to the fish habitat conservation project if the assessment
			 substantiates that the fish habitat conservation project objectives are
			 not being met;(C)to identify improvements to existing recreational fishing opportunities and the overall economic
			 benefits for the local community of the fish habitat conservation project;
			 and(D)to require the submission to the Board of a report describing the findings of the assessment.(2)Acquisition of real property interests(A)Acquisition of real property interests(i)In generalSubject to clause (ii), a State, local government, or other non-Federal entity shall be eligible to
			 receive funds under this Act for the
			 acquisition of real property.(ii)RestrictionNo fish habitat conservation project that will result in the acquisition by a State, local
			 government, or other non-Federal entity, in whole or in part, of any real
			 property interest may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless the project meets the
			 requirements of subparagraph (B).(B)Requirements(i)In generalA real property interest may not be acquired pursuant to a fish habitat conservation
			 project by a State, local government, or other non-Federal entity unless—(I)the Secretary determines that the State, local government, or other
			 non-Federal entity is obligated to undertake the management of the real
			 property being acquired in accordance with the purposes of this Act; and(II)the owner of the real property authorizes the State, local government, or other non-Federal entity
			 to acquire the real property.(ii)Additional conditionsAny real property interest acquired by a State, local government, or other
			 non-Federal entity pursuant to a fish habitat conservation project shall
			 be subject to terms and conditions established by the Secretary providing
			 for the long-term
			 conservation and management of the fish habitat and the fish and wildlife
			 dependent on that habitat.(iii)Public access(I)In generalAny acquisition of fee title to real property by a State, local government, or
			 non-Federal entity pursuant to this Act shall, where applicable and
			 consistent with State laws and regulations, provide public access to that
			 real property for
			 compatible fish and wildlife-dependent recreation.(II)Public accessPublic access to real property described in subclause (I) shall be
			 closed only for purposes of protecting public safety, the property, or
			 habitat.(iv)State agency approval(I)In generalAny real property interest acquired by a State, local government, or other
			 non-Federal entity under this Act shall be approved by the applicable
			 State agency in the State in which the fish habitat conservation project
			 is
			 carried out.(II)AdministrationThe Board shall not recommend, and the Secretary shall not provide any
			 funding under this Act for, the acquisition of  any real property interest
			 described in subclause (I) that has not been
			 approved by the applicable State agency.(v)ViolationIf the State, local government, or other non-Federal entity violates any term 
			 or condition established by the Secretary under clause (ii),
			 the Secretary may require the State, local government, or other
			 non-Federal entity to refund all or part of any payments received under
			 this Act, with interest on the payments as determined appropriate by the
			 Secretary.(e)Non-Federal contributions(1)In generalExcept as provided in paragraph (2), no fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial
			 assistance under this Act unless at least 50 percent of the cost of the
			 fish habitat conservation project will be funded with non-Federal funds.(2)Projects on Federal land or waterNotwithstanding paragraph (1), Federal funds may be used for
			 payment of 100 percent of the costs of a fish habitat conservation project
			 located on Federal land or water.(3)Non-Federal shareThe non-Federal
			 share of the cost of a fish habitat conservation project—(A)may not be derived from a Federal grant program; but(B)may include in-kind contributions and cash.(4)Special rule for Indian tribesNotwithstanding paragraph (1) or any other provision of law, any
			 funds made available to an Indian tribe pursuant to this Act may be
			 considered to be non-Federal funds for the purpose of paragraph (1).(f)Approval(1)In generalNot later than 180 days after the date of receipt of the recommendations of the Board
			 for fish habitat conservation projects under subsection (b), subject to
			 the limitations under subsection (d), and based, to the maximum extent
			 practicable, on the criteria described in subsection (c)—(A)the Secretary shall approve, reject, or reorder the priority of any fish habitat conservation
			 project recommended by the Board that is not within a marine or estuarine
			 habitat; and(B)the Secretary and the Secretary of Commerce shall jointly approve, reject, or reorder the priority
			 of any fish habitat conservation project recommended by the Board that is
			 within a marine or estuarine habitat.(2)FundingIf a fish
			 habitat conservation project under paragraph (1) is approved by the
			 Secretary, or the Secretary and the Secretary of Commerce jointly, the
			 Secretary, or the
			 Secretary and the Secretary of Commerce jointly, as applicable, shall use
			 amounts made
			 available to carry out this Act to provide funds to carry out the fish
			 habitat conservation project.(3)NotificationIf the priority of any fish habitat conservation project recommended
			 by the Board under subsection (b) is rejected or reordered by the
			 Secretary, or the Secretary and the Secretary of Commerce jointly, the
			 Secretary, or the Secretary and the
			 Secretary of Commerce jointly, shall, not later than 180 days after the
			 date of receipt of the recommendations, provide to the Board, the
			 appropriate
			 Partnership, and the appropriate congressional committees a written
			 statement of the Secretary, or the Secretary and the Secretary of Commerce
			 jointly, as applicable, detailing the reasons why the Secretary or the
			 Secretary and the Secretary of Commerce jointly rejected or reordered the
			 priority of the fish habitat
			 conservation project.7.National Fish Habitat Conservation Partnership Program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Director shall
			 establish a program, to be known as the National Fish Habitat
			 Conservation Partnership Program, within the Division of Fish and Aquatic Conservation of the United States Fish and
			 Wildlife Service.(b)FunctionsThe National Fish Habitat Conservation Partnership Program shall—(1)provide funding for the operational needs of the Partnerships, including funding for activities
			 such as planning, project development and implementation, coordination,
			 monitoring, evaluation, communication, and outreach;(2)provide funding to support the detail of State and tribal fish and wildlife staff to the Program;(3)facilitate the cooperative development and approval of Partnerships;(4)assist the Secretary and the Board in carrying out this Act;(5)assist the Secretary in carrying out the requirements of sections 8 and 10;(6)facilitate communication, cohesiveness, and efficient operations for the benefit of Partnerships
			 and the Board;(7)facilitate, with assistance from the Director, the Assistant Administrator, and the President of
			 the Association of Fish and Wildlife Agencies, the consideration of fish
			 habitat conservation projects by the Board;(8)provide support to the Director regarding the development and implementation of the interagency
			 operational plan under subsection (c);(9)coordinate technical and scientific reporting as required by section 11;(10)facilitate the efficient use of resources and activities of Federal departments and agencies to
			 carry out this Act in an efficient manner; and(11)provide support to the Board for national communication and outreach efforts that promote public
			 awareness of fish habitat conservation.(c)Interagency operational planNot later than 1 year after the date of enactment of this Act, and
			 every 5 years thereafter, the Director, in cooperation with the Assistant
			 Administrator and the heads of other appropriate Federal departments and
			 agencies, shall develop an interagency operational plan for the National
			 Fish Habitat Conservation Partnership Program that describes—(1)the functional, operational, technical, scientific, and general staff, administrative, and material
			 needs of the Program; and(2)any interagency agreements between or among Federal departments and agencies to address those
			 needs.(d)Staff and support(1)Departments of Interior and CommerceThe Director and the Assistant Administrator shall each
			 provide appropriate staff to support the National Fish Habitat
			 Conservation Partnership Program, subject to the availability of funds
			 under section 14.(2)States and Indian tribesEach State and Indian tribe is encouraged to provide staff to support the
			 National Fish Habitat Conservation Partnership Program.(3)Detailees and contractorsThe National Fish Habitat Conservation Partnership Program may accept
			 staff or other administrative support from other entities—(A)through interagency details; or(B)as contractors.(4)QualificationsThe staff of the National Fish Habitat Conservation Partnership Program shall
			 include members with education and experience relating to the principles
			 of fish, wildlife, and habitat conservation.(e)ReportsNot less frequently than once each year, the Director shall provide to the Board a report
			 describing the activities of the National Fish Habitat Conservation
			 Partnership Program.8.Technical and scientific assistance(a)In generalThe Director, the Assistant Administrator, and the Director of the United States Geological Survey,
			 in coordination with the Forest Service and other appropriate Federal
			 departments and agencies, shall provide scientific and technical
			 assistance to the Partnerships, participants in fish habitat conservation
			 projects, and the Board.(b)InclusionsScientific and technical assistance provided pursuant to subsection (a) may include—(1)providing technical and scientific assistance to States, Indian tribes, regions, local communities,
			 and nongovernmental organizations in the development and implementation of
			 Partnerships;(2)providing technical and scientific assistance to Partnerships for habitat assessment, strategic
			 planning, and prioritization;(3)supporting the development and implementation of fish habitat conservation projects that are
			 identified as high priorities by Partnerships and the Board;(4)supporting and providing recommendations regarding the development of science-based monitoring and
			 assessment approaches for implementation through Partnerships;(5)supporting and providing recommendations for a national fish habitat assessment;(6)ensuring the
			 availability of experts to conduct scientifically based evaluation and
			 reporting of the results of fish habitat conservation projects; and(7)providing resources to secure State agency scientific and technical assistance to support
			 Partnerships, participants in fish habitat conservation projects, and the
			 Board.9.Conservation of fish habitat on Federal landTo the extent consistent with the mission and authority of the applicable department or agency, the
			 head of each Federal department and agency may coordinate with the
			 Assistant Administrator and the Director to promote healthy fish
			 populations and fish habitats.10.Coordination with States and Indian tribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or tribal
			 agency, as applicable, of each State and Indian tribe within the
			 boundaries of which an activity is planned to be carried out pursuant to
			 this Act, including notification, by not later than 30 days before the
			 date on which the activity is implemented.11.Accountability and reporting(a)Reporting(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Board shall submit to the appropriate congressional
			 committees a report describing the progress of—(A)this Act; and(B)the National Fish Habitat Action Plan.(2)ContentsEach report submitted under paragraph (1) shall include—(A)an estimate of the number of acres, stream miles, or acre-feet (or other suitable measure) of fish
			 habitat that was maintained or improved under the National Fish Habitat
			 Action Plan by Federal, State, or local governments, Indian tribes, or
			 other entities in the United States during the 2-year period ending on the
			 date of submission of the report;(B)a description of the public access to fish habitats established or improved under the National Fish
			 Habitat Action Plan during that 2-year period;(C)a description of the opportunities for public recreational fishing established under the National
			 Fish Habitat Action Plan during that period; and(D)an assessment of the status of fish habitat conservation projects carried out with funds provided
			 under this Act during that period, disaggregated by year, including—(i)a description of the fish habitat conservation projects recommended by the Board under section
			 6(b);(ii)a description of each fish habitat conservation project approved by the Secretary under section
			 6(f), in order of priority for funding;(iii)a justification for—(I)the approval of each fish habitat conservation project; and(II)the order of priority for funding of each fish habitat conservation project;(iv)a justification for any rejection or reordering of the priority of each fish habitat conservation
			 project recommended by the Board under section 6(b) that was based on a
			 factor other than the criteria described in section 6(c); and(v)an accounting of expenditures by Federal, State, or local governments, Indian tribes, or other
			 entities to carry out fish habitat conservation projects.(b)Status and trends reportNot later than December 31, 2015, and every 5 years thereafter, the Board
			 shall submit to the appropriate congressional committees a report
			 describing the status of fish habitats in the United States.(c)RevisionsNot later than December 31, 2015, and every 5 years thereafter, the Board shall revise
			 the goals and other elements of the National Fish Habitat Action Plan,
			 after consideration of each report required by subsection (b).12.Effect of Act(a)Water rightsNothing in this Act—(1)establishes any express or implied reserved water right in the United States for any purpose;(2)affects any water right in existence on the date of enactment of this Act;(3)preempts or affects any State water law or interstate compact governing water; or(4)affects any Federal or State law in existence on the date of enactment of this Act regarding water
			 quality or water quantity.(b)Authority To acquire water rights or rights to propertyIn carrying out section 6(d)(2),  only a State, local
			 government, or other non-Federal entity may acquire, in accordance with
			 applicable State law,
			 water rights or rights to property pursuant to a fish habitat conservation
			 projected funded under this Act.(c)State authorityNothing in this Act—(1)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate
			 fish and wildlife under the laws and regulations of the State; or(2)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and
			 wildlife.(d)Effect on Indian tribesNothing in this Act abrogates, abridges, affects, modifies, supersedes, or
			 alters any right of an Indian tribe recognized by treaty or any other
			 means, including—(1)an agreement between the Indian tribe and the United States;(2)Federal law (including regulations);(3)an Executive order; or(4)a judicial decree.(e)Adjudication of water rightsNothing in this Act diminishes or affects the ability of the
			 Secretary to join an adjudication of rights to the use of water pursuant
			 to subsection (a), (b), or (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666).(f)Department of Commerce authorityNothing in this Act affects the authority, jurisdiction, or
			 responsibility of the Department of Commerce to manage, control, or
			 regulate fish or fish habitats under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et
		seq.).(g)Effect on Other Authorities(1)Private property protectionNothing in this Act permits the use of funds made available to carry
			 out this Act to acquire real property or a real property interest without
			 the written consent of each owner of the real property or real property
			 interest.(2)MitigationNothing in this Act permits the use of funds made available to carry out this Act for
			 fish and wildlife mitigation purposes under—(A)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(B)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);(C)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or(D)any other Federal law or court settlement.(3)Clean Water ActNothing in this  Act affects or alters any provision of the Federal Water Pollution Control Act (33
			 U.S.C.
			 1251 et seq.), including any definition in that Act.13.Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to—(1)the Board; or(2)any Partnership.14.Funding(a)Authorization of appropriations(1)Fish habitat conservation projectsThere is authorized to be appropriated to the Secretary
			 $7,200,000 for each of fiscal years 2014 through 2018 to provide funds for
			 fish habitat conservation projects approved under section 6(f), of which 5
			 percent shall be made available for each fiscal year for projects carried
			 out by Indian tribes.(2)National fish habitat conservation partnership	program(A)In generalThere is authorized to be appropriated to the Secretary for each of fiscal years 2014
			 through 2018 for the National Fish Habitat Conservation Partnership
			 Program, and to carry out section 11, an amount equal to 5 percent of the
			 amount appropriated for the applicable fiscal year pursuant to paragraph
			 (1).(B)Required transfersThe Secretary shall annually transfer to other Federal departments and agencies
			 such percentage of the amounts made available pursuant to subparagraph (A)
			 as is required to support participation by those departments and agencies
			 in the National Fish Habitat Conservation Partnership Program pursuant to
			 the interagency operational plan under section 7(c).(3)Technical and scientific assistanceThere are authorized to be appropriated for each of fiscal
			 years 2014 through 2018 to carry out, and provide technical and scientific
			 assistance under, section 8—(A)$500,000 to the Secretary for use by the United States Fish and Wildlife Service;(B)$500,000 to the Assistant Administrator for use by the National Oceanic and Atmospheric
			 Administration; and(C)$500,000 to the Secretary for use by the United States Geological Survey.(4)Planning and administrative expensesThere is authorized to be appropriated to the Secretary for
			 each of fiscal years 2014 through 2018 for use by the Board, the Director,
			 and the Assistant Administrator for planning and administrative expenses
			 an amount equal to 3 percent of the amount appropriated for the applicable
			 fiscal year pursuant to paragraph (1).(b)Agreements and grantsThe Secretary may—(1)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United
			 States Code, and the Federal Financial Assistance Management Improvement
			 Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant
			 agreement, cooperative agreement, or contract with a Partnership or other
			 entity for a fish habitat conservation project or restoration or
			 enhancement project;(2)apply for, accept, and use a grant from any individual or entity to carry out the purposes of this
			 Act; and(3)make funds available to any Federal department or agency for use by that department or agency to
			 provide grants for any fish habitat protection project, restoration
			 project, or enhancement project that the Secretary determines to be
			 consistent with this Act.(c)Donations(1)In generalThe Secretary may—(A)enter into an agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of
			 that Code to solicit private donations to carry out the purposes of this
			 Act; and(B)accept donations of funds, property, and services to carry out the purposes of this Act.(2)TreatmentA donation accepted under this section—(A)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and(B)may be—(i)used directly by the Secretary; or(ii)provided to another Federal department or agency through an interagency agreement.June 5, 2014Reported without amendment